       Case 1:20-cv-04849-GBD-JLC Document 8-2 Filed 07/29/20 Page 1 of 1




                      IN THE UNITES STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,

          Plaintiff,

 v.                                              Case No. 20-cv-4849 (GBD)
 BRIGHTSTAR ASIA, LTD,

          Defendant.


                          DECLARATION OF EUGENE N. BULSO, JR.


         Eugene N. Bulso, Jr., declares and states as follows from his own personal

knowledge:

         1.       I am in good standing of the bar of the state of Tennessee, and there are

no pending disciplinary proceedings against me in any state or federal court.

         2.       I have never been convicted of a felony.

         3.       I have never been censured, suspended, disbarred or denied admission

or readmission by any court.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed July 29, 2020, at Nashville, Tennessee.

                                                         s/Eugene N. Bulso, Jr._
                                                         Eugene N. Bulso, Jr.




{00141861.DOCX / ver: }
